The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, Arkansas 72936
Dear Senator Walters:
This is in response to your request for an opinion regarding the following questions:
  1. What entity will enforce Section 2(e) of Act 1266 of 1993?
  2. What will be the penalties for violations of Section 2(e) of Act 1266 of 1993?
  3. How will Section 2(e) of Act 1266 of 1993 be enforced?
In response to your first question, it is my opinion that Section 2(e) of Act 1266 of 1993 will be enforced by the entities described in Section 2(d) of the Act; Section 2(d) provides the following:
  It shall also be the duty of county sheriffs, or any other state or local police officers to enforce, or to cooperate in enforcing, the weight limits specified in this chapter or authorized on any public way in this state and to prevent overloading of vehicles or other violations of the traffic laws upon the public highways within their respective jurisdictions. [Emphasis added].
Therefore, it appears that Section 2(d) of Act 1266 covers the enforcement of Section 2(e). Thus, it will be the responsibility of county sheriffs, state police officers, and local police officers to enforce the provisions of Section 2(e) of Act 1266.
In response to your second question, it is my opinion that the penalties for violations of Section 2(e) of Act 1266 will be consistent with the penalties provided for in the size and weight requirement provisions within the same statute. That is, it is my opinion that the penalty for a violation of Section 2(e) of Act 1266 will be a misdemeanor. Section 2(c) of the Act states the following:
  Any driver of a vehicle who fails or refuses to stop and submit the vehicle and load to a weighing, or who fails or refuses when directed by an officer upon a weighing of the vehicle to stop the vehicle and  otherwise comply with the provisions of this section, shall be guilty of a misdemeanor. [Emphasis added].
The language, "this section," contained in Section 2(c), as set forth above, refers to the entire text of A.C.A. § 27-35-108, including Section 2(e) thereof. Therefore, the penalty for a violation of any provision of the act, including the provisions in Section 2(e), will be that of a misdemeanor.
In response to your third question, Section 2(e) of Act 1266 will be enforced by the proper authorities filing criminal charges against a violator of the provision; as stated above, it is my opinion that the penalty resulting from a violation of the provision will be that of a misdemeanor. The manner in which a criminal case involving these charges will be conducted will be the same as in any other type of criminal case.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh